Title: To George Washington from William Augustine Washington, 13 July 1799
From: Washington, William Augustine
To: Washington, George



My Dr Sir
Haywood July 13th 1799

Judge Washington intending to Mount Vernon I imbrace the opportunity of acknowledging rect of your Letter of the 10th Ulto

with Mr Andersons, incl⟨os⟩ing the Acct between us for Corn; which is very accurate, & satisfactory—On the 15th June I drew on you in favr of Walker Roe & Co. for £⟨illegible⟩ payable 60 days after sight, and yesterday I d⟨rew⟩ in favr of Robt Patton for £100 pay 30 days after sight; I hope it will be perfectly convenient to y⟨ou⟩ to pay these drafts at the time they become d⟨ue⟩ nothing but the strongest necessity could have compelled me to have drawn on you, after ⟨your⟩ mentioning your disappointments, & pressing ⟨mutilated⟩ for money—Flood has not as yet called on me for a draft for his money; its possable he may have applyed personally, without an order from me, if he should do so you will be pleased to settle with him, I have left in your hands after my two drafts £8.7.8 which I wish to get Whiskey for my workmen, and if I can get ⟨a⟩ Vessel to call for it will thank you to send me.
If I continue to enjoy my health its my intention, with Mrs Washington to Visit you in September, if you should be at home at that time, It is a visit I have long intended and wished for, but the misfortunes in my family ⟨and⟩ my own indisposition has prevented it. Mrs Washington unites with me in our best respects to you and Mrs Washington wishing you health and happiness, conclud⟨es⟩ Your Affectionate Nephew

Wm Augt. Washington

